Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the prior art does not teach or suggest, “determining if the each chuck is a candidate chunk for removal by comparing the fingerprint of each chunk against one or more manifests of previous backup data sets and one or more manifests of subsequent backup data sets, wherein if the fingerprint for the each chunk is not found within the one or more manifests of previous backup data sets and one or more manifests of subsequent backup data sets, the chunk is a candidate chunk,” in the context of the claims.
With respect to independent claim 12, the prior art does not teach or suggest, “for each chunk of data to be removed: referencing and comparing the fingerprint of each chunk to one or more manifests of previous backup data sets and one or more manifests of subsequent backup data sets, to determine if the chunk is found within the one or more manifests of previous backup data sets and one or more manifests of subsequent backup data sets, labeling the chunk as a candidate chunk if it is not found within the one or more manifests of previous backup data sets and one or more manifests of subsequent backup data sets,” in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193. The examiner can normally be reached Monday - Friday 8am -5:30pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 





/Michael Krofcheck/Primary Examiner, Art Unit 2138